Title: To Thomas Jefferson from Frederick Winslow Hatch, 24 August 1823
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir
Charlottse
Aug 24th 1823
By the unexpected arrival of company at our house on Saty last, I was particularly disappointed in my wishes to see you on several subjects.My letter to our Theo: Trustees did not arrive in time but it has been us’d since, I believe with some effect.—One of the Gent. is expected here in a few weeks.—A temporary location of the school has been made at Alexanda & two professors appointed. Dr Wilmer & the Rev Mr Keith.—Perhaps this is well. The Legislature may be dispos’d to act on the subject with more liberality & less fear of giving offence, while no particular object is in view.On the subject of the Library, our room will be in order this week—the Books wh have been presented will be plac’d on the shelves—we have directed the subscriptions to be collected, & shall take immediate steps to go into operation.—Benjamin  & Lewis are making  rapid progress in their studies—they spend few idle moments here—the former seems quite another boy.—James’ progress is good.Permit me to congratulate you Sir on the recovery of yr health, & exercise that neglect of duty by which I have fail’d  personally to express to you my feelings on this subject.—Very respecty and Affecty yoursF W Hatch—